Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
2.	Prior objection to claim 1 regarding the typographical error is withdrawn.

Drawings
3. 	The drawings are objected to because figs. 10-12 the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
4.	The disclosure is objected to because of the following informalities: while figs. 10-12 are described in pages 9-12 of the specification, the description of drawings page 1 does not list out fig. 10-12.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	Prior rejection under 35 USC 101 of claims 1-2 and 5-12 are withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 2, 5-9, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the value" in line 19 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2, 5-9 fail to resolve the deficiencies of claim 1 and is therefore also rejected.  
Claim 1 recites the limitation "between first literary object" in line 17 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2, 5-9 fail to resolve the deficiencies of claim 1 and is therefore also rejected.  
Claim 10 recites the limitation "the first literary object" in lines 4-5 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 fails to resolve the deficiencies of claim 10 and is therefore also rejected.  
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 10 recites “computing, independent of the user profile information and based on comparing the first pace of activity for the first literary object and the second pace of activity for the second literary object;” but does not indicate what it is computing.  Claim 11 fails to resolve the deficiencies of claim 10 and is therefore also rejected. 
Claim 10 recites the limitation "the second metadata" in line 8 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 fails to resolve the deficiencies of claim 10 and is therefore also rejected.  

Claim 10 recites the limitation "the one or more literary objects" in line 18 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 fails to resolve the deficiencies of claim 10 and is therefore also rejected.
Claim 10 recites the limitation "the values" in line 20 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 fails to resolve the deficiencies of claim 10 and is therefore also rejected.  
Claim 10 recites the limitation "the responsiveness score" in line 20 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 fails to resolve the deficiencies of claim 10 and is therefore also rejected.
Claim 10 recites the limitation "the values" in line 22 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 fails to resolve the deficiencies of claim 10 and is therefore also rejected.
Claim 10 recites the limitation "the respective semantic correlation scores" in line 22 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 fails to resolve the deficiencies of claim 10 and is therefore also rejected.
Claim 10 recites the limitation "the seed literary score" in lines 22-23 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 fails to resolve the deficiencies of claim 10 and is therefore also rejected.

Claim 10 recites the limitation "the one or more literary objects" in line 25 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 fails to resolve the deficiencies of claim 10 and is therefore also rejected.
Claim 11 recites the limitation "the user profile" in line 4 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 recites “the user profile information”; however as indicated above this also lacks antecedent basis.
Claim 12 recites the limitation “the second metadata" in line 13 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the values" and “the values" in lines 25 and 28 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the respective responsiveness score" in line 28 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


9.	Claim(s) 1 and 5-12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent 9405733 by Stanton et. al. (hereafter Stanton).
Claim 1:
Stanton discloses 
“referencing a first literary object that includes (i) first directly-read information that includes first metadata, and (ii) a first portion of text of the first literary object, wherein the first portion of text is different than the first metadata;”[ referencing a first literary object (col. 17 lines 35-58, user may select a text) that includes (i) first directly-read information (col. 17 lines 35-58, values of the selected text to populate the bookmark and data values) that includes first metadata (col. 17 lines 35-58, bookmark characteristics), and (ii) a first portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print;  in other words, the user selected text is print that comprises words letters numbers, etc. that is a portion of the text) of the first literary object (col. 17 lines 35-58, user may select a text), wherein the first portion of text (col. 17 lines 35-58, bookmark characteristics), and (ii) a first portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print;  in other words, the user selected text is print that comprises words letters numbers, etc. that is a portion of the text) is different than the first metadata (col. 17 lines 35-58, bookmark characteristics)]
“referencing a second literary object that includes (i) second directly-read information that includes first metadata, and (ii) a second portion of text of the second literary object, wherein the second portion of text is different than the second metadata;”[ referencing a second literary object (col. 17 lines 35-58, other text) that includes (i) second directly-read information 
“determining, based on the first portion of text, a first pace of activity for the first literary object;” [determining, based on the first portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print), a first pace of activity for the first literary object (col. 17 lines 35-58, base text’s pacing value)]
“determining, based on the second portion of text, a second pace of activity for the second literary object;”[ determining, based on the second portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print), a second pace of activity for the second literary object(col. 17 lines 35-58, other text that match … pacing value)]
“comparing, independent of user profile information, the first pace of activity for the first literary object and the second pace of activity for the second literary object;”[ comparing, 
“computing, independent of the user profile information and based on comparing the first pace of activity for the first literary object and the second pace of activity for the second literary object, a semantic correlation score reflecting a similarity between first literary object and the second literary object;”[ computing, independent(col. 17 lines 35-58, in a cascading match, the system uses bookmark data from a user selected or user created source to find other texts with similar bookmark characteristics; col. 18 lines 17-19, if the system has a limited amount of information about the user it may use matching and searching techniques that can operate on the information it has; in otherwords, the system functions without the need of user accounts and can merely operate after a text is chosen ) of the user profile information (col. 18, lines 20-23, in one embodiment, the system is provided to improve its accuracy and techniques as it gains more information about the user.  One way to gather user data is through user accounts) and based on comparing the first pace of activity for the first literary object and the second pace of activity for the second literary object(col. 17 lines 35-58, other texts that match the base text’s pacing value), a semantic correlation score (col. 17 lines 35-58, bookmarks; col. 9 lines 57-60, 
“determining that the value of the computed semantic correlation score satisfies a predetermined threshold;”[ determining that the value of the computed semantic correlation score (col. 17 lines 35-58, bookmark) satisfies a predetermined threshold (col. 17 lines 35-58, data values used to match other texts)]
“determining that the first literary object is related to the second literary object based on determining that the value of the computed semantic correlation score satisfies a predetermined threshold associated with either the first literary object or the second literary object;”[ determining that the first literary object (col. 17 lines 35-58, user may select a text; col. 17 lines 35-58 base text)is related (col. 17 lines 35-58, find other texts with similar bookmark characteristics) to the second literary object (col. 17 lines 35-58, other text) based on determining that the value of the computed semantic correlation score satisfies a predetermined threshold (col. 17 lines 35-58, data values used to match other texts) associated with either the first literary object (col. 17 lines 35-58, user may select a text; col. 17 lines 35-58 base text) or the second literary object(col. 17 lines 35-58, other text)]
“generating, based on determining that the first literary object is related to the second literary object, a record linking the first literary object and the second literary object; and”[ generating, based on determining that the first literary object is related to the second literary object, a record linking (col. 17 lines 35-58, list of potential matches) the first literary object (col. 
“presenting, using the record linking the first literary object and the second literary object, the second literary object, in response to a user request for content.”[ presenting, using the record linking (col. 17 lines 35-58, list of potential matches) the first literary object(col. 17 lines 35-58, user may select a text) and the second literary object(col. 17 lines 35-58, other text), the second literary object (col. 17 lines 35-58, other text), in response to a user request for content (col. 17 lines 35-58, the results may then be provided to the user;  col. col. 10 lines 30-31, user selecting a specific content matter i.e. the user requests to see texts that take place near the see; )]

Claim 5: 
Stanton discloses “The method of claim 1, wherein comparing the first portion of text derived from the first literary object and the second portion of text derived from the second literary object comprises comparing individual terms that are included with each of the respective portions of text.”[ wherein comparing the first portion of text (col. 9 lines 28-31) derived from the first literary object (col. 17 lines 35-58, user selected text) and the second portion of text (col. 9 lines 28-31) derived from the second literary object (col. 17 lines 35-58 other text) comprises comparing individual terms (col. 12 lines 3-31, If a user consistently adds texts to their channels that are either about or set near the sea, these words consistently gain in significance as they occur repeatedly across texts and channels.  Commonly reoccurring words that share a similar theme can optionally be grouped and labeled into categories based on the frequency and pattern of their appearance…In this way, the system is able to use the data to 

Claim 6: 
 Stanton discloses “The method of claim 1, wherein the semantic correlation score between first literary object and the second literary object is computed based at least on a number of shared terms within the first portion of text and the second portion of text.”[ semantic correlation score (col. 17 lines 35-58, bookmark) between first literary object (col. 17 lines 35-58, user selected text)and the second literary object (col. 17 lines 35-58 other text) is computed based at least on a number of shared terms  (col. 12 lines 3-31, If a user consistently adds texts to their channels that are either about or set near the sea, these words consistently gain in significance as they occur repeatedly across texts and channels.  Commonly reoccurring words that share a similar theme can optionally be grouped and labeled into categories based on the frequency and pattern of their appearance…In this way, the system is able to use the data to make recommendations to a user) within the first portion of text(col. 9 lines 28-31; col. 17 lines 35-58, user selected text) and the second portion of text(col. 9 lines 28-31; col. 17 lines 35-58,  other text)]  

Claim 7:
Stanton discloses:
 The method of claim 1, wherein the semantic correlation score between first literary object and the second literary object is computed based at least on a number of shared arrangement of terms within the first portion of text and the second portion of text.  

Claim 8:
Stanton discloses “obtaining data indicating a first set of reader reviews associated with the first literary object and a second set of reader reviews associated with the second literary object;”[ obtaining data indicating a first set of reader reviews (col. 24 lines 21-37, writer to review)associated with the first literary object (col. 24 lines 21-37, upload their manuscript) and a second set of reader reviews (col. 24 lines 21-37, books that are successful …books that are not successful) associated with the second literary object (col. 24 lines 21-37,  database)]
 “parsing the first set of reader reviews and the second set of reader reviews; and”[ parsing (col. 24 lines 21-37, writing styles) the first set of reader reviews (col. 24 lines 21-37, writer’s own text) and the second set of reader reviews (col. 24 lines 21-37, published texts)]

Claim 9: 
Stanton discloses “The method of claim 1, wherein the semantic correlation score reflects a plot similarity between the first literary object and the second literary object.”[ wherein the semantic correlation score (col. 17 lines 35-58, bookmarks; col. 9 lines 57-60, bookmark…refers to any type of data, score, metric, or characteristic that can be used to match or distinguish one text from another) reflects a plot similarity (col. 12 lines 3-31, words and phrases will be used more commonly in texts with similar content) between the first literary object(col. 17 lines 35-58, user selected text)  and the second literary object(col. 17 lines 35-58,  other text)]
Claim 10:
Stanton discloses 
“receiving, from a user, a search query that identifies a seed literary object that includes (i) first directly-read information that includes first metadata, and (ii) a first portion of text of the first literary object, wherein the first portion of text is different than the first metadata;” [receiving, from a user, a search query(col. col. 10 lines 30-31, user selecting a specific content matter i.e. the user requests to see texts that take place near the see; ) that identifies a seed 
“accessing a data model that includes: a second literary object that includes (i) second directly-read information that includes first metadata, and (ii) a second portion of text of the second literary object, wherein the second portion of text is different than the second metadata;” [accessing a data model (col. 17 lines 35-58, find other texts)that includes: a second literary object (col. 17 lines 35-58, other text) that includes (i) second directly-read information(col. 17 lines 35-58, other texts that match the base text’s pacing value; in other words, must read other text bookmark values) that includes first metadata(col. 17 lines 35-58 book mark characteristics; in other words matching bookmark characteristics), and (ii) a second portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print; in other words,  other text has a second portion of text consisting of words, letters, numbers, etc. ) of the second literary object(col. 17 lines 35-58, other text), wherein the second portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that 
“determining, based on the first portion of text, a first pace of activity for the first literary object;” [determining, based on the first portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print), a first pace of activity for the first literary object (col. 17 lines 35-58, base text’s pacing value)]
“determining, based on the second portion of text, a second pace of activity for the second literary object;” [ determining, based on the second portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print), a second pace of activity for the second literary object(col. 17 lines 35-58, other text that match … pacing value)]
“comparing the first pace of activity for the first literary object and the second pace of activity for the second literary object;” [ comparing, the first pace of activity for the first literary object and the second pace of activity for the second literary object (col. 17 lines 35-58, other texts that match the base text’s pacing value)]
“computing, independent of the user profile information and based on comparing the first pace of activity for the first literary object and the second pace of activity for the second literary object;” [ computing, independent(col. 17 lines 35-58, in a cascading match, the system uses bookmark data from a user selected or user created source to find other texts with similar bookmark characteristics; col. 18 lines 17-19, if the system has a limited amount of information 
“selecting a subset of the one or more literary objects included within the data model based at least on: 
(i) the values of the respective responsiveness score for each of the one or more literary objects,
(ii) the values of the respective semantic correlation scores between the seed literary score and each of the one or more literary objects, and 
(ii) the one or more literary preferences of the user; and”Filed: February 4, 2014 Page: 5of8 [selecting a subset of the one or more literary objects (col. 17 lines 35-58, non-matching texts / other texts that match)included within the data model (col. 17 lines 35-58, other texts) based at least on: 
(i) the values of the respective responsiveness score for each of the one or more literary objects,(col. 17 lines 35-58, pacing, density, description, dialog, action; col. 10 lines 41-col. 11 line 8; in other words, each pacing value, density value, description value, dialog value, action values is for each other texts are a responsiveness score)
(ii) the values of the respective semantic correlation scores(col. 17 lines 35-58, bookmarks; col. 9 lines 57-60, bookmark…refers to any type of data, score, metric, or characteristic that can be used to match or distinguish one text from another)  between the 
(ii) the one or more literary preferences of the user (col. 17 lines 35-58, user-selected or user created source; col. 17 lines 335-58, user may select a text)]
“generating, based on selecting a subset of the one or more literary objects included within the data model based, a record linking the first literary object and the second literary object; and” [generating, based on selecting a subset of the one or more literary objects (col. 17 lines 35-58, non-matching texts / other texts that match) included within the data model based(col. 17 lines 35-58, other texts), a record linking (col. 17 lines 35-58, list of potential matches) the first literary object (col. 17 lines 35-58, user may select a text) and the second literary object(col. 17 lines 35-58, other text)]
“providing, for output to an electronic device associated with the user and based on the record, metadata associated with the selected subset of the one or more literary objects included within the data model for the seed literary object.”[ providing, for output (col. 17 lines 35-58, select a text/manually enter values) to an electronic device (col. 17 lines 35-58, system 10) associated (col. 17 lines 35-58, in a cascading match) with the user (col. 17 lines 35-58, a user may select a text/ a user may manually enter values) and based on the record (col. 17 lines 35-58, list of potential matches), metadata (col. 17 lines 35-58, successfully matching against all specified bookmarks) associated (col. 17 lines 35-58, in a cascading match) with the selected subset of the one or more literary objects(col. 17 lines 35-58, non-matching texts / other texts that match) included within the data model (col. 17 lines 35-58, other texts) for the seed literary object (col. 17 lines 35-58, select a text/base text)]
Claim 11: 

“automatically updating the user profile to include the one or more user selections of the metadata associated with the selected subset of the one or more literary objects.”[ automatically updating the user profile to include the one or more user selections of the metadata (col. 20 lines 3-44, learning system can be applied on a channel by channel basis, allowing users to get different results based on the identifying characteristics by which the user chooses to group texts) associated (col. 17 lines 35-58, cascade matching) with the selected subset of the one or more literary objects (col. 17 lines 35-58, other texts)]
Claim 12:
Stanton discloses 
“accessing a data model for a collection of literary objects that includes respective portions of text derived from each literary object within the collection of literary objects, wherein the data model is independent of a user profile;” [accessing a data model (col. 17 lines 35-58, other texts) for a collection of literary objects (col. 17 lines 35-58, texts) that includes respective portions of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print) derived from each literary object (col. 17 lines 35-58, text) within the collection of literary objects (col. 17 line 35-58, texts), wherein 
“accessing a user profile for the user that includes (i) a second literary object from literary objects previously associated with the user, and (ii) one or more literary preferences of the user;” [accessing a user profile for the user (col. 20 lines 2-5, user channel) that includes (i) a second literary object from literary objects previously associated with the user (col. 20 lines 2-5, selects texts from the database they believe share similar characteristics to each other and includes those texts in the channel; selected text), and (ii) one or more literary preferences of the user (col. 20 lines 2—10, favorite science fiction books)]
“referencing, from within the data model, a first literary object that includes (i) first directly-read information that includes first metadata, and (ii) a first portion of text of the first literary object, wherein the first portion of text is different than the first metadata;” [referencing, from within the data model(col. 17 lines 35-58, other texts), a first literary object (col. 17 lines 35-38, other text)  that includes (i) first directly-read information(col. 17 lines 35-58, other texts that match the base text’s pacing value; in other words, must read other text bookmark values) that includes first metadata (col. 17 lines 35-58 book mark characteristics; in other words matched bookmark characteristics), and (ii) a first portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print; in other words,  other text has a second portion of text consisting of words, letters, numbers, etc. ) of the first literary object (col. 17 lines 35-38, other text)  , wherein the first portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print; in other words,  other text has a first portion of 
“referencing, from within the user profile, the second literary object that includes (i) second directly-read information that includes first metadata, and (ii) a second portion of text of the second literary object, wherein the second portion of text is different than the second metadata;” [referencing, from within the user profile (col. 20 lines 2-5, user channel), the second literary object (col. 17 lines 35-58, select a text; col. 20 lines 2-5, selects texts from the database they believe share similar characteristics to each other and includes those texts in the channel; in other words, texts selected by a user when using a user channel in the cascading match system) that includes (i) second directly-read information that includes first metadata (col. 20 lines 15-16, identify each book’s pacing, density, action dialog, and description scores), and (ii) a second portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print; in other words,  the text has a second portion of text consisting of words, letters, numbers, etc. ) of the second literary object(col. 20 lines 2-5, selects texts from the database they believe share similar characteristics to each other and includes those texts in the channel), wherein the second portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print; in other words,  the text has a second portion of text consisting of words, letters, numbers, etc. )  is different than the second metadata (col. 17 lines 35-58, use the values of that selected text to populate the bookmark; col. 20 lines 15-16, identify each book’s pacing, density, action dialog, and description scores; in other words, the book mark data from the user selected text in a cascading system that uses a user channel)]

“determining, based on the second portion of text, a second pace of activity for the second literary object;” [determining, based on the second portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print), a second pace of activity for the second literary object(col. 17 lines 35-58, base text’s pacing value; col. 20 lines 14-16, each book in the channel…identify book’s pacing..score)]
“comparing, independent of user profile information, the first pace of activity for the first literary object and the second pace of activity for the second literary object;” [comparing(col. 17 lines 35-58, other texts that match the base text’s pacing value), independent (col. 19 lines 45-50, a default order is an order that’s used by the system when it does not have enough data to use one of the other two, meaning a user has not specified an order, or the user has not provided enough information for the system to generate an order for them automatically; col. 17 lines 35-58, user-selected source to find other texts; in other words, no channel (user profile) is necessary for comparing) of user profile information (col. 20 lines 2-5, user creates a channel, selects texts from the database that they believe share similar characteristics), the first pace of activity (col. 17 lines 35-58, other text that match … pacing value)for the first literary object (col. 17 lines 35-38, other text)  and the second pace of activity (col. 17 lines 35-58, base text’s pacing value; col. 20 lines 14-16, each book in the channel…identify book’s pacing..score)for the second literary 
“computing, independent of the user profile information and based on comparing the first pace of activity for the first literary object and the second pace of activity for the second literary object, a semantic correlation score reflecting a similarity between first literary object and the second literary object;” [computing, independent (col. 19 lines 45-50, a default order is an order that’s used by the system when it does not have enough data to use one of the other two, meaning a user has not specified an order, or the user has not provided enough information for the system to generate an order for them automatically; col. 17 lines 35-58, user-selected source to find other texts; in other words, no channel (user profile) is necessary)of the user profile information col. 20 lines 2-5, user creates a channel, selects texts from the database that they believe share similar characteristics) and based on comparing(col. 17 lines 35-58, other texts that match the base text’s pacing value) the first pace of activity (col. 17 lines 35-58, other text that match … pacing value)for the first literary object(col. 17 lines 35-38, other text)   and the second pace of activity (col. 17 lines 35-58, base text’s pacing value; col. 20 lines 14-16, each book in the channel…identify book’s pacing..score) for the second literary object(col. 17 lines 35-58, user selected source; col. 20 lines 2-5, selects texts; In otherwords, selected text), a semantic correlation score(col. 17 lines 35-58, bookmarks; col. 9 lines 57-60, bookmark…refers to any type of data, score, metric, or characteristic that can be used to match or distinguish one text from another)  reflecting a similarity between first literary object and the second literary object(col. 17 lines 35-58, find other texts with similar bookmark characteristics)]
“determining that the value of the computed semantic correlation score satisfies a predetermined threshold; and” [ determining that the value of the computed semantic correlation 
“selecting a subset of the collection of literary objects based at least on: 
(i) the value of the respective responsiveness score for each literary object within the collection of literary objects, and 
(ii) the one or more literary preferences of the user; and” [selecting a subset of the collection of literary objects (col. 17 lines 35-58, non-matching texts / other texts that match) based at least on: 
(i) the value of the respective responsiveness score for each literary object within the collection of literary objects, and ,(col. 17 lines 35-58, pacing, density, description, dialog, action; col. 10 lines 41-col. 11 line 8; in other words, each pacing value, density value, description value, dialog value, action values is for each other texts are a responsiveness score)
(ii) the one or more literary preferences of the user(col. 17 lines 35-58, user-selected or user created source; col. 17 lines 335-58, user may select a text)]
“generating, based on selecting a subset of the one or more literary objects included within the data model based, a record linking the first literary object and the second literary object; and” [generating, based on selecting a subset of the one or more literary objects (col. 17 lines 35-58, non-matching texts / other texts that match) included within the data model based(col. 17 lines 35-58, other texts), a record linking (col. 17 lines 35-58, list of potential matches) the first literary object (col. 17 lines 35-58, other text) and the second literary object(col. 17 lines 35-58, user may select a text)]


Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11.	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 9405733 (hereafter Stanton) further in view of U.S. Patent Application Publication 20130166406 by Yardley et. al. (hereafter Yardley).
Claim 2: 
Stanton does not explicitly disclose “consolidating the first literary object and the second literary object into a merged record that includes at least a portion of (i) the first portion of text 
On the other hand, Yardley discloses “consolidating the first literary object and the second literary object into a merged record that includes at least a portion of (i) the first portion of text derived from the first First Named Inventor Patrick Hu Attorney's Docket No.: 31105-0005001Serial No. : 14/172,677Filed : February 04, 2014Page : 4 of 9literary object, and (ii) the second portion of text derived from the second literary object.”[ consolidating (0032, added/removed) the first literary object and the second literary object into a merged record (figure 1 210) that includes at least a portion of (i) the first portion of text derived from the first First Named Inventor Patrick Hu Attorney's Docket No.: 31105-0005001Serial No. : 14/172,677Filed : February 04, 2014Page : 4 of 9literary object (0031, editor adds each new book to the category seed as it appears on the left side 210), and (ii) the second portion of text derived from the second literary object (0032, as new books are populated on the right side 220, the editor can indicate that these new items should also be added to her seeding 210)]

Both Stanton and Yardley are within applicant’s same field of endeavor, as they both are directed towards recommendation systems.  Stanton provides for results to the user; however is silent in regards to the merging.  Yardley discloses this above.  It would have been obivious to a person of an ordinary skill in the art to have replaced the provided results of Stanton with the outputted merged set of literary objects interface with figure 1 for the purpose of offering recommendations to the user of the system while allowing further improvements to the recommendation system at the same time. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 20120317123 (hereafter Green) discloses identifying candidate content elements for recommendation by selecting a content element, using preference values for selected element to determine a polarity score, use the polarity score for the selected element to compare it to a threshold polarity, if it does not exceed the threshold then designate it as recommendable.  See abstract and fig. 10.  Green discloses only a first polarity score being created and determining if that meets a threshold.  


Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167